STATE OF MINNESOTA
                                                                          July 18, 2016

                              IN COURT OF APPEALS                         ORmiEOF
                                                                       AnBJAJECcuna

                                                               ORDER
 Minnesota Court of Appeals Special Rules of
 Practice.                                                    #ADM10-8010




      BASED ON THE FILE, RECORD, AND PROCEEDINGS, AND BECAUSE

minor amendments to rules 2, 6, and 10 of the Special Rules of Practice for the Minnesota

Court of Appeals have been approved and adopted by the court.

      IT IS HEREBY ORDERED amendments to the Special Rules of Practice for the

Minnesota Court of Appeals are promulgated, effective July 18, 2016.

      Dated: July 18, 2016


                                                BY THE COURT




                                                Edwar~:?
                                                Chief Judge
                            SPECIAL RULES OF PRACTICE
                                     FOR THE
                           MINNESOTA COURT OF APPEALS

                                           Effective Oct. 25, 1991

                                  Including Amendments Through
                                           July 18, 2016


                                            INTRODUCTION

These rules are informational for the practitioner and directive for the court. They are
complementary to the Rules of Civil Appellate Procedure. These rules are subject to
change without prior notice.

The special rules enable lawyers to understand the mechanics of the Court's procedure,
provide a basis for evaluation and improvement of the administration of the Court, and
promote public understanding of the judicial deliberative process.
Adopted Oct. 25. /991, eff Oct. 25, 199/


Rule 1. Scheduling Cases

Placement on the calendar is in order of filing, except that cases involving child custody
or juvenile protection will be given priority. Other cases may be expedited by rule, by
statute, or by motion, based on a showing of good cause. Cases may be scheduled as
soon as one responsive brief is filed.

If a case pending in the Supreme Court will be dispositive of a case pending before the
Court of Appeals, the Chief Judge may order that scheduling be deferred until the
Supreme Court has acted. Counsel should inform the court if they believe a case may be
controlled by a case pending in the Supreme Court.

Counsel must advise the clerk, in writing before the case is scheduled, of any conflicts
which will limit their availability for argument, and counsel must continue to file updated
notices until the case has been scheduled. The Clerk of the Appellate Courts will notify
counsel approximately one month in advance of the conference or hearing date,
specifying the location of oral argument, if any, and the identity of the panel members
assigned to the case.

Adopted Oct. 25, 199/, elf Oct. 25, 1991; amended eff Oct. 7, 20/0
Rule 2. Oral Argument

Members of the Minnesota Bar and attorneys admitted pro hac vice by the Court of
Appeals may argue before the court. If any litigant is without counsel, the case will be
submitted on the briefs and record, without oral arguments by any party. Minn. R. Civ.
App. P. 134.01 sets out circumstances in which oral argument will not be allowed.
Waiver of argument is governed by Minn. R. Civ. App. P. 134.05 and 134.06.

Appellants are allowed 15 minutes to present their principal arguments, respondents are
allowed 15 minutes (to be divided, in cases involving multiple respondents), and
appellants are allowed 5 minutes for rebuttal. Arguments are held in the Judicial Center
in St. Paul and at appropriate locations in other judicial districts, as provided in Minn.
Stat. § 480A.09, subd. 1 and Minn. R. Civ. App. P. 134.09, subd. 2.

A motion to reset or postpone oral argument must be made in writing, with a copy to
opposing counsel, in accordance with Minn. R. Civ. App. P. 134.02. Reasons for the
request must be stated. The court will reset a case only upon a showing of extreme
emergency and no more than once. However, the court may reschedule cases on its own
motion.

Counsel may use exhibits from the record (or enlargements of such exhibits) as graphic
aids during oral argument. If counsel intends to use graphic aids for illustrative purposes,
counsel must provide two days' notice to the court and opposing counsel and provide to
the marshal four copies of the graphic aid on 8 Yz x 11-inch paper. Counsel must make
arrangements prior to hearing with the court's receptionist or with the local court
administrator for the use of easels or other equipment. It is the responsibility of counsel
to ensure that any trial exhibit to be used is obtained prior to argument.

Arguments are recorded by the court for internal use only. Recordings are retained only
until the opinion is released. Prior approval of the Chief Judge or presiding judge is
required to take photographs or to record or videotape oral argument. The media may
cover proceedings in accordance with rules adopted by the Supreme Court.

Adopted Oct. 2 5, 1991, eff. Oct. 2 5, 1991; amended elf. Oct. 7, 201 0; amended eff. July 18, 2016

Rule 3. Panels

Oral and non-oral cases will be assigned to panels of at least three judges as set forth in
Minn. Stat. § 480A.08. One of the judges will be named by the Chief Judge to preside.
If a judge assigned to the panel does not participate, the Chief Judge will assign another
judge to the panel. Panels decide cases immediately following oral arguments and hold
scheduled conferences to decide non-oral cases. After a decision is made, the presiding
judge assigns preparation of the opinion to a member of the panel.
Adopted Oct. 25, 1991, eff Oct. 25, 1991

Rule 4. Opinions

Opinions state the nature of the case and the reasons for the decision. The panel will
decide at its conference whether to publish an opinion. The publication decision is
guided by Minn. Stat. § 480A.08, subd. 3, which provides for publication of opinions
which establish a new rule of law, overrule a previous Court of Appeals decision not
reviewed by the Minnesota Supreme Court, provide important procedural guidelines in
interpreting statutes or administrative rules, involve a significant legal issue, or
significantly aid in the administration of justice. All other opinions are unpublished.

Unpublished opinions are not precedential and may not be cited unless copies are
provided to other counsel at least 48 hours before their use at any pretrial conference,
hearing, or trial. If an unpublished opinion is cited in a brief or memorandum, copies
must be provided to all other counsel at the time the brief or memorandum is served.

Pursuant to Minn. R. Civ. App. P. 136.01, subd. l(a), the panel may decide to issue an
order opinion.

Adopted Oct. 25, 1991, eff Oct. 25, 1991


Rule 5. Circulation of Opinions

When a draft opinion has been prepared, the authoring judge will circulate it to other
members of the court for their information and comments.

Adopted Oct. 25, 1991, ejf Oct. 25, 1991; amended ejf Oct. 7, 2010


Rule 6. Opinion Issuance

Except in extraordinary circumstances, opinions will be filed on Monday of each week.
Counsel of record and unrepresented parties will receive notice if an opinion is to be filed
in their case on Monday, so they can check the appellate courts' website at the designated
time.

The official publication of the Court of Appeals, for the purpose of notice to the public
and the legal profession, is Minnesota Lawyer. Notices may be published elsewhere at
the discretion of the Chief Judge.

After release, the panel may make clerical changes in an opinion at any time ex parte.

Adopted Oct. 25, 1991, e:fl Oct. 25, 1991; amended eff Oct. 7, 2010; amended eff July 18, 2016
Rule 7. Procedures After Decision

The Clerk of the Appellate Courts taxes costs and disbursements pursuant to Minn. R.
Civ. App. P. 139.03. After expiration of the 30-day period to petition for review, the
Clerk of Appellate Courts will transmit the judgment to the trial court administrator and
return the trial record.

Adopted Oct. 25, 1991, eff Oct. 25, 1991

Rule 8. Motion Procedure

The form, content, and time periods for motions are prescribed in Minn. R. Civ. App. P.
127.

Motions and requests for extraordinary remedies are disposed of by the Chief Judge or by
a special term panel designated by the Chief Judge. Routine motions, including those
seeking voluntary dismissal, postponements, or extensions of time to file briefs, are
disposed of by the Chief Judge. Motions made after submission of a case will be referred
to the panel to which the case is assigned.

Adopted Oct. 25, 1991, eff. Oct. 25, 1991; amendedeff. Oct. 7, 2010


Rule 9. Criminal Appeals

In all appeals taken under Minn. R. Crim. P. 28, a statement of the case shall be filed as
prescribed by Minn. R. Civ. App. P. 133.03.

Adopted Oct. 2 5, I 99 I, ejf Oct. 2 5, I 99 I


Rule 10. Recusal of Judges

Court of Appeals judges are subject to the Code of Judicial Conduct adopted by the
Supreme Court. Counsel may request that a member of the panel assigned to a case
recuse in accordance with Minn. R. Civ. App. P. 141.02. If a judge recuses, the Chief
Judge names a replacement to the panel.

Adopted Oct. 25, 1991, eff Oct. 25, 1991; renumbered Oct. I, 1999; eff. Oct. /, 1999; amended eff. July 18, 2016


Rule 11. Amicus Briefs

Where the same attorney or law firm represents a party and a proposed amicus curiae,
leave to file an additional brief as amicus curiae is not granted unless the amicus brief
will represent a position not already before the court or unless the interests of justice
require.
Adopted Oct. 25, 1991, eff Oct. 25, 1991; renumbered Oct. 1, 1999; eff Oct. 1, 1999


Rule 12. Remand From the Supreme Court

When the Supreme Court remands a case to the Court of Appeals, the court may request
additional briefing, direct that oral arguments be heard, or take other appropriate action.

Adopted Oct. 25, 1991, eff Oct. 25, 1991; renumbered Oct. 1, 1999; eff Oct. 1, 1999


Rule 13. Full Court Meeting

The Chief Judge, subject to the authority of the Chief Justice, exercises general
administrative authority over the court. All matters passed on by the bench shall be
considered policy matters to be carried out and implemented by the Chief Judge.

The judges of the Court of Appeals meet periodically, at the call of the Chief Judge or a
majority of the judges.

Adopted Oct. 25, 1991, eff Oct. 25, 1991; renumbered Oct. 1, 1999; eff Oct. 1, 1999; amended eff. Oct. 7, 2010;
amended eff July 18, 2016

Rule 14. [Renumbered Rule 13 Oct. 1, 1999, eff. Oct. 1, 1999]

                                               +APPENDIX

                                      FORM
                       PETITION FOR DECLARATORY JUDGMENT

                              [Deleted Oct. 1, 1999, eff. Oct. 1, 1999.]